Citation Nr: 0938516	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-26 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for alcohol dependence, 
substance-induced mood disorder, and cirrhosis of the liver, 
to include as secondary to service-connected herniated 
nucleus pulposus, post-operative and mechanical low back 
pain, and service-connected osteomyelitis L5, S1.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1977 to July 
1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from June 1997 and October 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The Board notes that the RO determined that the claim for 
entitlement to service connection for alcohol dependence, 
substance-induced mood disorder, and cirrhosis of the liver 
was previously denied in a June 1997 that became final, and 
as such may only be reopened with new and material evidence.  
However, the Veteran submitted a timely Notice of 
Disagreement to that decision in July 1997.  The RO failed to 
issue a statement of the case until June 2006.  As such, the 
June 1997 rating decision denying service connection is on 
appeal.

In the RO's decision of June 1997, service connection for 
skin rashes/sores/scars/cancer, and bleeding gums due to 
undiagnosed illness; for joint/muscle pain in the knees; 
right hydrocele; and hearing loss, vision problems, residuals 
of a ganglion cyst of the left wrist, and hypertension were 
also denied.  The Veteran also indicated disagreement with 
claims for skin rashes, sores, scars, cancer, bleeding gums, 
and vision problems.  See Veteran's statements received in 
July 1997.  A statement of the case must be issued on these 
claims.  Manlincon v. West, 12 Vet. App. 238 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

The Veteran claimed in February 1995 that he is unable to 
work due to his disabilities.  This issue is REFERRED to the 
RO for appropriate action.




REMAND

The Veteran is seeking entitlement to service connection for 
Hepatitis C.  

VA outpatient records indicate the Veteran was diagnosed with 
Hepatitis C previously at an unknown date, and was later 
diagnosed at the VA in May 2005.  Service treatment records 
were reviewed.  The Veteran's entrance examination from 
September 1977 did not indicate the Veteran had Hepatitis C.  
Service treatment records do not include a diagnosis of 
Hepatitis C; however, the Veteran underwent several 
laboratory tests that indicated he might have had liver 
damage.  A hepatic panel conducted in March 1983 indicated 
low total protein and albumin and high levels of GOT/AST and 
GPT/ALT.  Additionally, in June 1985, lab results indicated 
the Veteran had elevated total bilirubin, uric acid, GOT/AST, 
CPK/CK, and GPT/ALT levels.  In July 1985, a Hepatic Surface 
Antigen test, for Hepatitis B, was negative.  Several days 
later, lab results again reported elevated levels of GOT/AST 
and GPT/ALT.  

The Board finds the duty to assist has not been met.  VA's 
duty to assist includes a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
Veteran has not been afforded a VA examination.  A remand is 
necessary to afford the Veteran a VA examination and to 
obtain a nexus opinion. 

Additionally, VA outpatient records indicate the Veteran was 
being treated for Hepatitis C by a private physician.  These 
records should be obtained and associated with the claims 
file.

The Veteran is also seeking entitlement to service connection 
for alcohol dependence, substance-induced mood disorder, and 
cirrhosis of the liver, to include as secondary to service-
connected herniated nucleus pulposus, post-operative and 
mechanical low back pain, and service-connected osteomyelitis 
L5, S1.

The United States Court of Appeals for the Federal Circuit 
(Court) has held that there can be service connection for 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, his or her service-
connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001).  The Court indicated that Veterans could only 
recover if they can "adequately establish that their alcohol 
or drug abuse disability is secondary to or is caused by 
their primary service-connected disorder."  Id. at 1381.  
The Court further stated that such compensation would only 
result "where there is clear medical evidence establishing 
that the alcohol or drug abuse disability is indeed caused by 
a Veteran's primary service-connected disability, and where 
the alcohol or drug abuse disability is not due to willful 
wrongdoing."  Id.

The Veteran asserts that his alcohol abuse, with subsequent 
cirrhosis and psychiatric disability, was not the result of 
willful misconduct, but a method of self-medicating his 
debilitating service-connected back disabilities.  The 
Veteran is service-connected at 40 percent disabled for 
herniated nucleus pulposus, post-operative and mechanical low 
back pain, and has a total disability rating for 
osteomyelitis of L5-S1, which resulted from his back surgery. 

A remand is necessary to determine if the Veteran's alcohol 
dependence, with subsequent cirrhosis and psychiatric 
disability is secondary to or caused by his service-connected 
back disability with osteomyelitis.

Furthermore, in a June 1997 rating decision the Veteran was 
denied service connection for skin rashes, sores, scars, 
cancer due to an undiagnosed illness, and bleeding gums due 
to an undiagnosed illness.  In a statement of July 1997, the 
Veteran submitted a written notice of disagreement with that 
decision.  Where an SOC has not been provided following the 
timely filing of a notice of disagreement, a remand, not a 
referral to the RO, is required by the Board.  Manlincon v. 
West, 12 Vet. App. 238 (1999).
	
Accordingly, the case is REMANDED for the following actions:

1.  After securing any necessary 
authorization or medical releases, 
obtain and associate with the claims 
folder all updated VA outpatient 
records and private medical records 
from Dr. Bedford.  Also, notify the 
Veteran that he may obtain the evidence 
and send it to VA.

If no additional records are located, a 
written statement to that effect should 
be requested for incorporation into the 
record.
2.  Afford the Veteran a VA examination 
for Hepatitis C.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner should specifically 
analyze and comment on the laboratory 
results obtained during service.

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is at 
least as likely as not (i.e., 
probability of 50 percent), that the 
Veteran's Hepatitis C had its onset 
during service, or is in any other way 
causally related to his active service. 

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

3.  Afford the Veteran a VA examination 
for alcohol dependence, with subsequent 
substance-induced mood disorder, and 
cirrhosis of the liver.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is at 
least as likely as not (i.e., 
probability of 50 percent), that the 
Veteran's alcohol dependence, with 
resulting substance-induced mood 
disorder and cirrhosis of the liver, is 
secondary to or is caused by his 
service-connected back disability with 
osteomyelitis.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case. 

4.  After all of the above actions have 
been completed and the Veteran has been 
given adequate time to respond, 
readjudicate the claims.  If the claims 
remain denied, issue to the Veteran a 
supplemental statement of the case, and 
afford the appropriate period of time 
within which to respond thereto.

5.  The RO should issue an SOC with 
respect to the issues of entitlement to 
service connection for skin rashes, 
sores, scars, cancer due to an 
undiagnosed illness, and bleeding gums 
due to an undiagnosed illness.  The 
Veteran should be advised of the time 
period in which a substantive appeal 
must be filed in order to obtain 
appellate review of those issues.  The 
claims file should be returned to the 
Board for further appellate 
consideration only if the Veteran files 
a timely substantive appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

